*519The opinion of the Court was delivered by
Sergeant, J.
Among the numerous cases that have occurred on the .subject of vested and contingent legacies, none has been cited that exactly resembles the present: and in order to decide it, we must rely on the'application of those general principles of law, which courts have recognised., The rule borrowed from the civil law, has been the ordinary guide in the first instance, that where the contingency is annexed to the timé of payment only, and the legacy has been given by- a previous bequest, there it is vested; but if -the contingency is annexed to the legacy, it does not vest unless the contingency happens. In the case before us, if we are to determine it by this rule, we are encountered by the two opposite constructions of which the item in the will is susceptible. “ Also, I direct, that the nett proceeds of my estate heretofore ordered by me to be disposed of, shall be equally divided between my remaining children, share and share alike, and at the times of their severally arriving at the age of twenty-one years.” If we fill up the ellipsis after the word “ and” by the word “ paid,” it will make the sense clear—that is to say, the proceeds, whenever the estate shall be sold, (which he had previously ordered to be within five years), shall be divided into as many shares as there are remaining children, and be paid over to them respectively, from time to time, as they came of age. To enable the executor to do this, the testator had previously provided that the proceeds of the real estate should be secured in the usual mode, that is, it is presumed, by notes or bonds capable of being turned into money, or passed over in payment to the legatees. But, if we adopt the other alternative suggested, of striking out the word “ and,” the bequest is involved in the incongruity of dividing the whole proceeds off to the children, share and share alike, as they come of age, which cannot be, because division, properly speaking, is one act, whereas the children come of age successively for several years. It seems reasonable, therefore, to say, that there was to be one division, and that was, when the proceeds were received and invested; but there were to be several payments, namely, to each child as it came of age. If so, then according to the settled rule, the legacy was vested; it was payable at all events, but the time of payment only was contingent, and on the death of a child before 21, such vested legacy went to its legal representatives.
This appears to be the most reasonable construction, and it is strongly fortified by a reference to the clause in the will immediately succeeding, by which the residuary interest after the decease of the testator’s wife is disposed of. “ And at the decease of my dear wife, that part of my estate set apart for her use, shall then be divided amongst my surviving children, or their heirs, as last above directed.” Here it is clear, that by the decease of one of his children before the death of his wife, the legacy would not lapse: it being decided, that the word “ heirs” means legal repre*520sentatives, and that its effect is to make the legacy vested, in cases where it would otherwise be contingent. Patterson v. Hawthorn, (12 Serg. & Rawle 112); King v. King, (1 Watts & Serg. 206), The understanding of the testator would seem to be, that both clauses in this respect were alike : and such intention would have a paramount influence in interpreting an ambiguous bequest in the same will, it being a settled rule in the construction of wills, as well as of deeds and other instruments, that the whole is to be taken together, and the design is to be gathered from a comparison of the various provisions and clauses.
It can make no difference in the construction of wills, that by the chapter of accidents, the legatee is a daughter, who has married under 21, and died without issue, and thus the bequest goes to the use of her husband, who is a stranger to the blood of the testator. Such an event, no doubt, creates a feeling against the claim, in those of the family stock. But suppose, as happens in many other cases, the daughter leaves issue; by the rule which is contended for, the issue would be deprived of the bounty of its grandfather, and its share would be taken by those already provided for. This would be as obnoxious to our feelings, as it is evidently repugnant to the intentions of testators. Marriage is itself, in law, a high and valuable consideration: and independent of this, a husband is often a meritorious claimant. We are of opinion, that the legacy vested in George Reed, the administrator, as fully as it would in his wife if living after 21.
In this opinion this court does not decide on the questions stated in the case, as to the rights of any persons whatever in the sum. payable after the death of the widow. These rights must be left to be settled hereafter, when the claims shall arise.
Decree reversed, and record remitted to the Court of Common Pleas of Lycoming county to appoint an auditor to ascertain the amount due according to agreement of parties, and enter judgment thereon.